Name: Commission Regulation (EEC) No 3524/82 of 22 December 1982 amending Regulation (EEC) No 1943/82 applying a special intervention measure for common wheat of bread-making quality at the start of the 1982/83 marketing yearo
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 12 . 82 Official Journal of the European Communities No L 369/23 COMMISSION REGULATION (EEC) No 3524/82 of 22 December 1982 amending Regulation (EEC) No 1943/82 applying a special intervention measure for common wheat of bread-making quality at the start of the 1982/83 marketing year HAS ADOPTED THIS REGULATION : Article 1 Article 1 of Regulation (EEC) No 1943/82 is hereby amended as follows : 1 . In the third paragraph, the first subparagraph, '31 December 1982' is replaced by ' 14 January 1983'. 2. The text of the second subparagraph is replaced by the following : 'Where delivery takes place during November and December 1982 and January 1983 , the price payable shall be that for October 1982'. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), and in particular Article 8 (4) thereof, Whereas Commission Regulation (EEC) No 1943/82 of 20 July 1 982 (3), as amended by Regulation (EEC) No 3129/82 (4), lays down that delivery of the quanti ­ ties of common wheat of bread-making quality offered to intervention during August, September and October must take place not later than 31 December 1982 ; whereas it seems justified, on account of the difficul ­ ties encountered in some Member States owing to the extent of the quality controls required when the products are taken over into intervention, to extend the delivery period until 14 January 1983 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 December 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p . 1 . (2) OJ No L 164, 14. 6 . 1982, p. 1 . 3 OJ No L 211 , 20 . 7 . 1982, p . 19 . (4) OJ No L 329, 25 . 11 . 1982, p . 19 .